t c no united_states tax_court michael a zapara and gina a zapara petitioners v commissioner of internal revenue respondent docket no 9480-02l filed date in a prior district_court criminal proceeding ps pleaded guilty to various tax-related offenses with respect to tax years ps signed a form 4549-cg income_tax examination changes in which they waived the right to contest their tax_liability in tax_court and consented to the immediate_assessment and collection of their taxes subsequently h’s plea agreement was found to contain erroneous calculations as to the amount of the government’s tax loss the district_court found that h had received ineffective assistance of counsel in this regard and reduced his sentence using the correct calculation in order to collect ps’ tax_liabilities as shown on the form 4549-cg as well as ps’ reported but unpaid tax_liabilities for tax years and r made a jeopardy_levy with respect to certain stock accounts held on petitioners’ behalf ps requested an appeals_office hearing pursuant to sec_6330 i r c during the appeals_office case ps challenged their underlying tax_liabilities for alleging that they had signed the form 4549-cg under duress or coercion and that the form 4549-cg overstated their true tax_liability pursuant to sec_6335 i r c ps also requested r to sell the stock in the seized stock accounts and apply the proceeds to their outstanding tax_liabilities r neither sold the stock in the seized accounts nor made a determination that selling the stock would not be in the best interests of the united_states r sent ps a notice_of_determination concluding that ps were precluded from challenging their underlying tax_liabilities and that the jeopardy_levy would not be withdrawn ps petitioned this court to review r’s determination ps claim that the value of the seized stock accounts has declined significantly since they requested r to liquidate them held ps have not shown that they signed the form 4549-cg under duress or coercion or that it includes erroneous loss calculations ps may not contest their underlying tax_liabilities for held further r has complied with the notice requirements of sec_6331 and d sec_3 held further ps are entitled to a credit for the value of the seized stock accounts as of the date by which the stock should have been sold under sec_6335 i r c ie days from the date ps requested r to sell the stock and apply the proceeds to their outstanding tax_liabilities michael a zapara and gina a zapara pro sese lorraine y wu for respondent thornton judge pursuant to sec_6330 petitioners seek review of an appeals_office determination sustaining a jeopardy_levy findings_of_fact the parties have stipulated some facts which we incorporate herein when they filed their petition petitioners resided in kilauea hawaii criminal proceedings on date mr zapara signed a plea agreement pleading guilty to tax_evasion and bank fraud in the plea agreement mr zapara admitted that he evaded his taxes for tax years and and that he should have reported dollar_figure in income he received as a result of bank fraud and other fraudulent schemes also on date mrs zapara signed a plea agreement pleading guilty to subscribing to a false tax_return and admitting that she signed a tax_return that omitted income derived from the fraudulent activities of mr zapara attorney nicholas g spirtos mr spirtos represented petitioners during their criminal prosecutions and in negotiating the plea agreements on date a federal district_court sentenced mr zapara james d henderson mr henderson represented mr zapara in the sentencing phase of his criminal case unless otherwise indicated all section references are to the internal_revenue_code as amended at some point after sentencing mr zapara filed a notice of motion and motion to vacate set_aside or correct defendant’s sentence in his motion mr zapara alleged that he was denied effective assistance of counsel that his attorney mr spirtos had an irreconcilable conflict between his own interests and mr zapara’s interests and that the plea agreement erroneously computed the government’s tax loss for purposes of sentencing in its opposition to mr zapara’s motion the government conceded that because of a mathematical or typographical error in the plea agreement the tax loss was mistakenly calculated as being over dollar_figure and that the correct_tax loss is over dollar_figure on date the district_court filed an order granting in part and denying in part mr zapara’s motion on the basis of the government’s concession the district_court found that mr spirtos provided ineffective assistance of counsel in negotiating a plea agreement containing a computational error and that mr henderson provided ineffective assistance of counsel in failing to recognize the mistake and allowing mr zapara to be sentenced using the improper calculation the district_court corrected mr zapara’s sentence using the proper calculation income_tax examination and form 4549-cg on date petitioners signed a form 4549-cg income_tax examination changes for taxable years and the unreported income adjustments on the form 4549-cg total dollar_figure for dollar_figure for and dollar_figure for the form 4549-cg shows balances due exclusive of interest and penalties of dollar_figure for dollar_figure for and dollar_figure for after adding sec_6663 fraud penalties and interest the form 4549-cg shows balances due of dollar_figure for dollar_figure for and dollar_figure for petitioners’ and income_tax liabilities on date petitioners filed their and income_tax returns showing taxes due on date on the basis of those returns respondent made assessments of dollar_figure for and dollar_figure for as well as interest penalties and additions to tax jeopardy_levy on date respondent provided petitioners with notice of jeopardy_levy and right of appeal for the following unpaid tax amounts the adjustments for include in addition to the dollar_figure unreported income adjustments a dollar_figure adjustment for exemptions tax penalty interest taxable_period dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date respondent issued forms 668-a c do notice_of_levy to travis morgan securities inc with respect to certain nominee stock accounts held on petitioners’ behalf respondent’s collection_division took the position that these stock accounts had a value of approximately dollar_figure million--more than enough to pay off fully petitioners’ then-outstanding tax_liabilities of about dollar_figure by letter dated date petitioners requested a sec_6330 appeals hearing with respect to the jeopardy_levy in date appeals officer janice rich was assigned to consider petitioners’ request for an appeals hearing in the initial stages of the proceedings in the appeals_office petitioners were represented by mr spirtos however on date respondent received a form_2848 power_of_attorney and declaration of representative for steven r mather mr mather from that point on mr mather represented petitioners in the appeals_office in their appeals_office case petitioners raised the following issues that they were not liable for the amounts of tax asserted in the form 4549-cg because they signed that form under duress that they believed the amounts asserted in the form 4549-cg were too high because it was their belief that the amount of the liability in their criminal_tax_evasion proceeding was less than the amount asserted in the form 4549-cg signed by petitioners that they wished to sell stock in the possession of a revenue_officer and apply the proceeds to their outstanding tax_liabilities and that they intended to submit an offer_in_compromise or installment_agreement petitioners did not submit an offer_in_compromise or installment_agreement for consideration by the appeals officer and did not raise any challenges to their underlying tax_liabilities for and with respect to the sale of stock on date mr mather sent a fax to appeals officer janice rich asking her for a letter to say okay to release stock for sale on date the appeals officer called mr mather regarding the requested stock sale respondent’s case activity records reflect that the appeals officer indicated to mr mather i would like him to put his request in writing and send to me w cc to ro revenue_officer since he is still working with ro he said he will do according to these same records the appeals officer also told mr mather i was going to talk to ro about stock sale-he was okay with me doing that-rep mr mather already talked to him about too ro told him he wanted approval from me first on date the appeals officer informed mr mather that he needed to submit information regarding the stock such as the fair_market_value in writing and that a revenue_officer would make a determination regarding the sale of the stock petitioners did not submit the required information regarding the fair_market_value of the stock respondent did not sell the stock accounts and made no determination regarding petitioners’ request on date the appeals officer issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination in the notice_of_determination the appeals_office determined that petitioners were precluded from challenging their underlying tax_liabilities for and and that respondent’s jeopardy_levy would not be withdrawn opinion i introduction if a person neglects or refuses to make payment of any assessed federal tax_liability within days of notice_and_demand the secretary is authorized to collect the assessed tax by levy on the person’s property sec_6331 sec_6330 provides however that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a fair hearing before levy under sec_6330 if the secretary has made a finding that the collection of tax is in jeopardy the requirement of notice and opportunity for hearing before levy under sec_6330 shall not apply nonetheless the taxpayer shall be given the opportunity for the hearing described in sec_6330 within a reasonable period of time after the levy sec_6330 flush language we have jurisdiction under sec_6330 to review jeopardy_levy determinations 119_tc_356 where the validity of the underlying tax_liability is properly at issue we review the matter de novo otherwise we review the commissioner’s determination for an abuse_of_discretion 114_tc_604 in this proceeding petitioners raise challenges to their underlying tax_liabilities for and and the appeals office’s determination not to withdraw respondent’s jeopardy_levy for and ii underlying tax_liabilities at an appeals_office hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may challenge the existence or amount of the underlying tax_liability for any_tax period if the taxpayer received no statutory_notice_of_deficiency for the tax petitioners make no argument that sec_7491 applies in this case and have not established that they satisfied the requirements of sec_7491 liability or otherwise had no opportunity to dispute the tax_liability sec_6330 a form 4549-cg petitioners signed a form 4549-cg income_tax examination changes waiving restrictions on assessment with respect to their underlying tax_liabilities for and we have recently held that for purposes of sec_6330 a taxpayer who has signed a form 4549-cg waiving his right to challenge the proposed assessments should be deemed to have had an opportunity to dispute his tax_liabilities and is thereby precluded from challenging those tax_liabilities horn v commissioner tcmemo_2002_207 see 117_tc_324 petitioners argue however that they signed their form 4549-cg under duress if a taxpayer signs a form 4549-cg under duress or coercion the form 4549-cg waiver is invalid shireman v commissioner tcmemo_2004_155 this court has defined duress as actions by one party which deprive another of his or her freedom of will to do or not to do a specific act 18_bta_353 price v commissioner tcmemo_1981_693 affd without published opinion 742_f2d_1460 7th cir duress or coercion by respondent petitioners allege that they signed the form 4549-cg only as a result of respondent’s continuous pattern of duress coercion and intimidation against them petitioners’ allegation is unfounded and misplaced it stems from the government’s efforts to prosecute them for admittedly criminal conduct and to collect taxes and penalties no doubt given the circumstances these efforts were zealous and disadvantageous to petitioners however petitioners have presented no evidence that these efforts went beyond what the law prescribes and indeed requires insofar as the government’s actions leading up to petitioners’ signing of the form 4549-cg were authorized by law those actions do not give rise to duress or coercion shireman v commissioner supra ballard v commissioner tcmemo_1987_471 affd 851_f2d_359 5th cir on occasion this court has held that the commissioner’s threats to take otherwise lawful action against the taxpayer constituted duress or coercion see diescher v commissioner supra holding that the commissioner’s threat to impose fraud penalties if taxpayer did not sign waiver constituted duress robertson v commissioner tcmemo_1973_205 holding that the taxpayers consented to extending the limitations_period under the commissioner’s duress petitioners allege that respondent’s agents as well as their attorney pressured them to sign the form 4549-cg as a precondition to their plea agreement petitioners allege that they were informed the plea agreement would be voided if they did not sign the form 4549-cg before their sentencing date petitioners have provided no factual support for their allegations the evidence indicates that petitioners were informed that their signing of the form 4549-cg was a precondition to an offer_in_compromise rather than a precondition to the acceptance of their plea agreement petitioners have not established any duress or coercion by respondent duress or coercion by petitioners’ attorney petitioners allege that mr spirtos was ineffective counsel and argue that the lack of effective counsel invalidates the form 4549-cg in support of this argument petitioners rely on a transcript of a district_court hearing wherein the district_court judge expressed general concern regarding mr spirtos’s effectiveness as an attorney and his handling of mr zapara’s criminal case we are not persuaded that ineffectiveness of counsel constitutes duress or coercion or otherwise invalidates a form 4549-cg in any event the district court’s conclusions do not establish that mr spirtos was ineffective in representing petitioners with respect to their signing the form 4549-cg the district court’s order filed date concluded that mr spirtos rendered ineffective assistance of counsel in negotiating a plea agreement that contained an erroneous loss calculation the district court’s order granted petitioners relief to the limited extent of revising the loss calculation and reducing the sentence the district_court concluded that petitioners otherwise suffered no prejudice from mr spirtos’s representation of them the district_court did not throw out the plea agreement or otherwise vacate mr zapara’s sentence as explained in more detail infra the erroneous loss calculation is not reflected in the form 4549-cg accordingly we are not persuaded that any ineffective assistance of counsel on mr spirtos’s part prejudiced petitioners much less amounted to duress or coercion with respect to their signing the form cg petitioners also allege that at the time they signed the form 4549-cg mr spirtos’s conduct was self serving he had an irreconcilable conflict between his own interests and the interests of his client as he was under investigation from the internal_revenue_service and the united_states attorney’s office at the time he was representing the petitioners in support of this allegation petitioners rely on the declaration of mr mather which is attached to mr zapara’s motion to vacate set_aside or correct his sentence filed in the district_court in date in that declaration mr mather declared mr scharf petitioners’ attorney asked mr spirtos and mrs spirtos if during their dealings with the government on behalf of mr and mrs zapara there was an investigation by the same agent and prosecutor concerning mr and mrs spirtos mrs spirtos agreed that there was petitioners also rely on mr zapara’s declaration attached to that same motion in his declaration mr zapara declares that following a date meeting with the u s attorney’s office special agents asked petitioners to leave and asked mr and mrs spirtos to remain and that mr and mrs spirtos informed us that they were being investigated and the agents wanted to question them about that investigation we do not rely on mr mather’s and mr zapara’s declarations for the truth of the matters asserted therein petitioners provided no independent evidence to establish their allegations mr zapara did not testify petitioners did not call mrs spirtos as a witness and although mrs zapara testified she did not testify regarding mr spirtos’s alleged conflict in addition even if we were to assume that the declarations are true and that mr spirtos was under investigation by the government petitioners introduced no evidence as to how this purported circumstance influenced mr spirtos’s representation of petitioners and prejudiced them in their signing the form cg we also point out that the district_court which presumably reviewed these declarations in issuing its date order found mr zapara’s arguments other than his argument regarding the loss calculation to be without merit conclusion petitioners have not shown that they signed the form 4549-cg under duress or coercion consequently petitioners are precluded from challenging their underlying tax_liabilities for and b does the form 4549-cg include erroneous loss calculations as just discussed in the criminal proceedings in federal district_court mr zapara challenged his sentence arguing among other things that the tax loss to the government was erroneously computed in his plea agreement on the basis of this argument the district_court granted in part mr zapara’s motion to vacate set_aside or correct sentence and revised mr zapara’s sentence using the correct_tax loss figure petitioners contend that their tax_liabilities in the form 4549-cg contain these same erroneous calculations we need not decide whether petitioners’ signing the form 4549-cg precludes them from arguing that the form 4549-cg contains errors because petitioners have failed to show that the form 4549-cg contains the same erroneous calculations as mr zapara’s plea agreement in calculating the government’s tax loss for and the plea agreement erroneously included in income percent instead of percent of a certain toya check in and dollar_figure instead of dollar_figure of a certain booz check in using these erroneous figures the plea agreement computed the government’s tax loss as being more than dollar_figure whereas the correct_tax loss figure was dollar_figure at trial revenue_agent barry johnson who prepared the form 4549-cg testified credibly and without contradiction that the figures in the form 4549-cg were correct and did not contain the same errors as the plea agreement our own review of the form 4549-cg also indicates that the correct amounts of the toya and booz checks were included in petitioners’ income as reflected on that form c taxable years and petitioners’ unpaid tax_liabilities for and arise from self-assessed amounts reported on their federal_income_tax returns petitioners would not have been precluded from challenging these liabilities under sec_6330 see 122_tc_1 nonetheless petitioners have raised no challenges to their unpaid tax_liabilities for and iii notice_and_demand in their pretrial memorandum and at trial petitioners argued that they did not receive proper notice_and_demand for payment as required under sec_6331 on brief however petitioners make no argument regarding respondent’s compliance with the requirement of notice_and_demand in sec_6331 we on the form 4549-cg the total amount of tax due for and is shown to be dollar_figure whereas in petitioners’ criminal proceeding the government indicated that the corrected tax loss was dollar_figure revenue_agent johnson explained that this difference is attributable to the government’s use of a flat 28-percent tax_rate in criminal_tax_evasion cases conclude that petitioners have abandoned this argument see 117_tc_117 n concluding that taxpayers abandoned arguments and contentions asserted prior to the filing of their brief where they failed to advance those arguments and contentions on brief even if we had not concluded that petitioners have abandoned this argument however we would reject such an argument for the reasons described below as a general_rule if the commissioner wishes to collect a tax_liability by levy he must provide days’ advance notice_and_demand to the person who owes the tax sec_6331 if the commissioner makes a finding that the collection of tax is in jeopardy however he may make notice_and_demand for immediate payment id if the person who owes the tax then fails or refuses to pay it the commissioner may collect without regard to the usual 10-day notice_and_demand period id generally notice_and_demand for payment of tax shall be left at the dwelling or usual place of business_of_the_taxpayer or shall be sent by mail to the taxpayer’s last_known_address see sec_6303 generally the taxpayer’s last_known_address is the address shown on the taxpayer’s most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 the taxpayer bears the burden of proving that notice was not sent to his or her last_known_address see 89_tc_806 in connection with petitioners’ request for an appeals hearing appeals officer janice rich prepared an appeals case memo which is in evidence pursuant to the parties’ joint stipulation according to the appeals case memo the appeals officer verified that petitioners were sent proper notice_and_demand for payment of their and tax_liabilities specifically the appeals officer verified that on date these notices were accepted by taxpayer’s housekeeper pincite south clancy lane rancho mirage california which was petitioners’ last_known_address on respondent’s computer database the appeals officer also verified that on the same date date these notices were also mailed via regular mail individually and certified mail individually to the same address petitioners have not challenged this verification except in these two respects first petitioners claim that on date their legal residence was p o box rancho mirage california petitioners presented no evidence however that respondent was given notice of that address on or before may the appeals officer also verified that petitioners were given notice for their and tax years on date the date their and federal_income_tax returns were processed petitioners raised no challenge to that verification or that it was their last_known_address second petitioners contend that their housekeeper did not speak english had no authority to accept any letters or paperwork for petitioners and did not give any of the notices to petitioners we need not linger long over this latter contention however for as previously discussed the appeals officer verified and petitioners have not refuted that the notices were also mailed to petitioners by both regular and certified mail on the same date petitioners have failed to refute the appeals officer’s verification that respondent made notice_and_demand for payment of petitioners’ tax_liabilities as required by sec_6331 iv notice_of_intent_to_levy on brief petitioners argue that they were not given proper notice_of_intent_to_levy under sec_6331 sec_6331 and provides that at least days before taking levy action the commissioner must provide the taxpayer with a written notice_of_intent_to_levy the notice requirement of sec_6331 however does not apply to a levy if the commissioner has made a finding that collection of tax is in at trial respondent introduced into evidence forms notice of tax due on federal tax_return dated date the same date the jeopardy_levy was made that are addressed to p o box rancho mirage california petitioners do not deny receiving these notices inasmuch as we have upheld the appeals officer’s verification that respondent made proper notice_and_demand on date we need not and do not decide whether these forms satisfied the sec_6331 notice_and_demand requirements for the jeopardy_levy jeopardy sec_6331 because respondent made a jeopardy finding in this case we conclude that respondent has complied with sec_6331 and that the 30-day period described in that section is inapplicable v failure to sell stock accounts respondent served a notice_of_levy dated date on travis morgan securities inc which held a number of stock accounts that mr zapara owned petitioners allege that at the time of the levy the stock accounts had a value of approximately dollar_figure million petitioners contend that they requested respondent to liquidate the stock accounts but that respondent failed to honor their request petitioners claim the stocks have since suffered a significant decline in value petitioners argue that they should be given full credit of dollar_figure million for the stock accounts a seizure and sale of property the code defines the term levy to include seizure by any means sec_6331 levy may be made by serving a notice_of_levy on any person in possession of or obligated with respect to property or rights to property subject_to levy including receivables bank accounts evidences of debt securities and salaries wages commissions or other compensation sec_301_6331-1 proced admin regs a levy is effective upon service of the notice_of_levy 960_f2d_336 3d cir service of a notice_of_levy constitutes a seizure of property see sec_6331 equating levy and seizure 421_us_330 stating that notice_of_levy and demand are equivalent to seizure however it does not transfer ownership of property to the internal_revenue_service irs ownership of the property is transferred only when the property is sold to a bona_fide purchaser at a tax sale 462_us_198 instead a notice_of_levy gives the commissioner the right to all property levied upon and creates a custodial relationship between the third party and the irs so that the property comes into the constructive possession of the government 472_us_713 for these under sec_6332 any person in possession of or obligated with respect to property or rights to property subject_to levy upon which a levy has been made shall upon demand of the secretary surrender such property or rights or discharge such obligation to the secretary if the third party honors the levy he or she is discharged from any obligation or liability to the delinquent taxpayer or any other person with respect to such property or rights to property arising from such surrender or payment sec_6332 if on the other hand the third party refuses to honor a levy he or she becomes personally liable to the government sec_6332 and see 472_us_713 reasons a taxpayer generally is not entitled to a credit for seized property until it is sold see sec_6342 b dominion and control of seized property some courts have held that a taxpayer is entitled to credit for seized property where the commissioner has exercised dominion and control_over the property to the taxpayer’s exclusion see 767_f2d_1098 4th cir affg bankr e d va 449_f2d_623 7th cir petitioners rely upon these cases in arguing that they are entitled to a credit for the value of their stock accounts in each of the cited cases the commissioner went well beyond mere service of a notice_of_levy on the property exercising powers over the property essentially consistent with ownership for example in united_states v barlow’s inc supra the commissioner served a notice_of_levy on a third-party debtor with respect to an account receivable that the taxpayer owned the commissioner did not sell the account receivable but sec_6342 provides that any money realized by proceedings under the seizure of property provisions whether realized by seizure by surrender or by sale of seized property or by sale of property redeemed by the united_states shall be applied first against the expenses of the proceedings then against any specific tax_liability on the seized property and then against the liability in respect of which the levy was made or the sale was conducted the commissioner must credit or refund to the taxpayer any surplus proceeds sec_6342 instead entered into an installment_payment agreement with the debtor the third-party debtor made some payments pursuant to this agreement but ultimately defaulted on it the commissioner failed to take any further action to collect on the account receivable or the installment_payment agreement in united_states v pittman supra the commissioner served notice_of_levy on a third-party nominee that held legal_title to the taxpayer’s real_property the nominee thereafter quitclaimed this property to the commissioner who recorded the deed maintained insurance on the property and rented the property these cases are factually distinguishable from the instant case and petitioners’ reliance upon them is misplaced petitioners have failed to allege facts that would support a finding that respondent exercised dominion and control_over their seized property petitioners have alleged no action by respondent with respect to their stock accounts other than levying upon them petitioners’ lack of control_over the accounts and their inability to sell the stocks does not establish conduct on respondent’s part analogous to the commissioner’s conduct in united_states v barlow’s inc supra or united_states v pittman supra cf 45_f3d_520 1st cir 123_tc_284 petitioners have failed to show that respondent exercised dominion and control_over the stock accounts c duty to sell seized property petitioners argue that respondent had an obligation under the seizure and sale provisions of the code to sell the stock in the nominee accounts petitioners contend that respondent’s failure to sell the stock entitles them to a credit equal to the value of the stock at the time it should have been sold in any case in which the commissioner may levy upon property or rights to property he may seize and sell such property or rights to property whether real or personal tangible or intangible sec_6331 as soon as practicable after seizure of property the commissioner shall give notice of seizure and sale to the owner of the property or in the case of personal_property the possessor thereof and shall give public notice of the time place manner and conditions of sale sec_6335 and b the time of sale shall not be less than days nor more than days from the time of giving public notice of sale sec_6335 sec_6335 does not say exactly how long the commissioner has between seizing property and publishing notice of sale it just says as soon as practicable see 44_f3d_795 9th cir nonetheless if the owner believes that the commissioner is taking longer than necessary to sell seized property the owner has the right to request sale under sec_6335 id the request provision of sec_6335 gives the owner a remedy if the irs has seized the property a long time has passed yet the irs has not given notice of when the sale will be held id in this sense sec_6335 effectively regulates the time period between seizure and sale id because sec_6335 provides an adequate remedy for any delays in selling property and in the absence of a definite statutory time period for providing notice of public sale we decline to impose on respondent a general duty to timely sell seized property pursuant to sec_6335 cf 961_f2d_562 5th cir rejecting taxpayers’ contention that sec_6335 requires the commissioner to sell all property it seizes we read that section as merely setting forth the procedures the service must follow when it does sell such property d request to sell seized property pursuant to sec_6335 under sec_6335 the owner of any property seized by levy may request the commissioner to sell the seized property within days after the request or within any longer period we note that sec_6336 authorizes the commissioner to sell any seized property that is liable to perish or become greatly reduced in price or value by keeping except in hindsight petitioners do not allege facts that might have authorized an immediate sale of their stock under sec_6336 see 95_tc_218 92_tc_920 we do not decide whether the commissioner has a general duty to sell property of the type described in that section that the owner specifies the commissioner must comply with the request unless the commissioner determines and notifies the owner within such period that compliance would not be in the best interests of the united_states sec_6335 the applicable regulation requires that any request under sec_6335 be made in writing to the group manager of the revenue_officer whose signature is on the notice_of_levy sec_301_6335-1 proced admin regsdollar_figure the regulation provides that the request to sell seized property should include the following information a the name current address current home and work telephone numbers and any convenient times to be contacted and taxpayer_identification_number of the owner making the request b a description of the seized property that is the subject of the request c a copy of the notice of seizure if available d the period within which the owner is requesting that the property be sold and e the signature of the owner or duly authorized representative sec_301_6335-1 proced admin regs the group manager must respond in writing to a request for sale of seized property as soon as practicable after receipt of such request and in no event later than days after receipt of the if the owner does not know the group manager’s name or address the owner may send the request to the revenue_officer marked for the attention of his or her group manager sec_301_6335-1 proced admin regs request or if later the date specified by the owner for the sale sec_301_6335-1 proced admin regs petitioners contend that their counsel requested respondent to sell the stocks in the seized accounts on the basis of all the evidence we believe that such a request was made indeed the appeals officer’s case memo states the request to sell the stock was made during consideration of this case the question is when was the request made the evidence is skimpy petitioners rely upon a letter to mr spirtos from revenue_officer f stevens dated date this letter states the funds under levy at travis morgan securities inc have not been liquidated to date because of your request for a collection_due_process_hearing otherwise the funds would have been forwarded to the irs within days of the date the levy was served on the basis of this letter petitioners claim that they must have made a request before date in the absence of additional evidence however we cannot infer that this statement was made in response to any request from petitioners to sell their stockdollar_figure the appeals officer’s case activity record contains this entry dated date tc telephone call from manager of ro revenue_officer group-wanted to know if we had resolved this letter appears to have been made in response to a payment plan proposal from petitioners case since he was worried about not getting money under the levy issued told him he could not do anything until we resolved cdp collection_due_process case there is no indication however that the group manager’s concern arose from any request by petitioners to sell the stock instead this entry appears to reflect an internal deliberation another entry in the appeals officer’s case activity record indicates that on date mr mather sent a fax to the appeals officer asking me for a letter to say okay to release stock for sale the appeals officer treated this request as a request to sell the seized stock accounts although the request is directed to the appeals officer rather than the revenue_officer group manager it is clear from the case activity record that the appeals officer assumed effective authority over the disposition of the seized stock accounts as early as date under the circumstances of this case we treat the date fax from mr mather as a request for sale of the seized stock pursuant to sec_6335dollar_figure the parties did not stipulate the complete administrative record or offer into evidence the date fax from mr mather consequently we are unable to determine whether the fax contained all the information specified in sec_301 d ii proced admin regs and whether it was signed by petitioners or their duly authorized representative considering the appeals officer’s subsequent response we believe that the fax was sufficient for purposes of sec_6335 under sec_6335 after petitioners’ request respondent had days to sell the stock accounts or to make a determination that a sale would not be in the best interests of the united_states respondent did not sell the stock accounts and made no such determination instead the appeals officer took the position that petitioners first had to establish the fair_market_value of the stocks in the accounts respondent cites no authority for conditioning sale on submission of this information neither sec_6335 nor the regulation requires the taxpayer to submit information regarding the fair_market_value of the seized propertydollar_figure instead sec_6335 is clear that upon request respondent must sell the seized property or make a determination why a sale is not in the best interests of the united_states e did sec_6330 preclude respondent from selling the stock respondent argues that under sec_6330 he was precluded from taking any_action to collect pursuant to the levy including selling the stock cf sec_6343 authorizing the commissioner to release a levy under certain specified conditions including where the fair_market_value of the property exceeds the taxpayer’s liability and release of the levy on a part of the property could be made without hindering the collection of the liability sec_301_6343-1 example proced admin regs providing for release of seized property where taxpayer establishes that fair_market_value exceeds tax_liability there is no indication that mr mather’s date request was treated as a request for release_of_levy sec_6330 provides in relevant part if a hearing is requested under sec_6330 the levy actions which are the subject of the requested hearing shall be suspended for the period during which such hearing and appeals therein are pending in the instant case however the levy action that is the subject of the sec_6330 hearing had already occurred--under sec_6331 respondent had made a finding that the collection of tax was in jeopardy and had levied on the stock accounts under sec_6330 if the commissioner has made a finding that the collection of tax is in jeopardy sec_6330 shall not apply except that the taxpayer shall be given the opportunity for a sec_6330 hearing within a reasonable period of time after the levy by reason of sec_6330 sec_6330 did not suspend the levy action that had already occurred and did not otherwise preclude respondent from selling the stock under section dollar_figure f did the internal_revenue_manual preclude respondent from selling the stock respondent also argues that a sale of the seized stock accounts would have been improper under internal_revenue_manual on date the secretary issued final regulations under sec_6330 which are consonant with our reading of sec_6330 the applicable regulation asks what if any enforcement actions can the irs take during the suspension_period and answers the provisions in sec_6330 do not apply when the irs determines that collection of the tax is in jeopardy sec_301_6330-1 q a-g3 proced admin regs sec_5 which provides that the sale of seized property will generally be suspended during the administrative review process provided in sec_7429 within days after a jeopardy_assessment is made under sec_6861 or a jeopardy_levy is made under sec_6331 the commissioner must provide the taxpayer a written_statement of the information upon which the commissioner relied in making the assessment or levy sec_7429 within days after the taxpayer is furnished this written_statement or within days after the last day of the period within which such statement is required to be furnished the taxpayer may request the commissioner to review the action taken sec_7429 after a request for review is made the commissioner must make a determination whether the jeopardy_assessment or jeopardy_levy is reasonable under the circumstances and whether the amount assessed is appropriate sec_7429 on date respondent issued to petitioners a notice of jeopardy_levy and right of appeal under sec_7429 petitioners then had days within which to make a request for administrative review under sec_7429 they made no such request instead petitioners submitted a form request for a collection_due_process_hearing under sec_6330 under these circumstances a sale of the seized stock accounts was stayed by sec_6863 only for the 30-day period that petitioners could have requested administrative review under sec_7429 ie until days after date consequently the internal_revenue_manual section that respondent points to does not preclude respondent’s sale of the stock accounts under sec_6335 g conclusion on date petitioners requested that respondent sell their stock and apply the proceeds to their outstanding tax_liabilities respondent neither sold the stock nor made a determination that sale of the stock would not be in the best interests of the united_states we hold that petitioners are entitled to a credit for the value of the stock accounts as of the date by which the stocks should have been sold under sec_6335 ie days from august dollar_figure we also hold that respondent cannot claim any interest or accrue penalties on this credited amount after such date see united_states v barlows inc bankr e d va under the circumstances we believe it appropriate to remand this case to the appeals_office for purposes of establishing the value of the stock accounts as of days after date and determining whether petitioners’ tax_liabilities for and if however the value of the stock presently exceeds its value as of days from date then respondent shall sell the stock and give petitioners appropriate credit remain unpaid after crediting their accounts in accordance with this opinion vi whether the appeals officer abused her discretion a installment_agreement at some point before appeals officer janice rich was assigned to petitioners’ sec_6330 case petitioners proposed to pay dollar_figure each month or dollar_figure each quarter towards their and unpaid income_tax liabilities in a letter dated date revenue_officer f stevens informed petitioners that respondent could not accept their proposal partly because they were not current in filing federal tax returns petitioners argue that respondent’s failure to accept their payment proposal was an abuse_of_discretion petitioners allege that respondent’s own actions precluded petitioners from filing returns in subsequent tax years petitioners fail to explain however how respondent’s actions precluded them from filing tax returns on the record before us we find petitioners’ allegation implausible in any event respondent cited numerous reasons for rejecting petitioners’ payment proposal including their ability to make full or significant payment of all taxes due their failure to submit collection information statements and their failure to include all outstanding tax years finally there is no indication in the record that petitioners proposed their payment plan in the appeals hearing generally this court does not consider issues or collection alternatives that are not raised in the appeals hearing 118_tc_488 b offer_in_compromise at some point during the appeals hearing mr mather indicated that petitioners intended to submit an offer_in_compromise nevertheless petitioners failed to submit an offer_in_compromise it appears that petitioners were not in full tax compliance at the time of the appeals hearing because they had not filed their or federal_income_tax return c other challenges petitioners raise no spousal defenses other collection alternatives or other challenges to the jeopardy_levy those issues are deemed conceded see rule b vii conclusion under sec_6330 petitioners are precluded from challenging their underlying tax_liabilities for and petitioners raised no challenges to their underlying tax_liabilities for and and therefore have conceded those issues we remand this case to appeals for purposes of determining the value of the seized stock accounts as of the date which is days after date an appropriate order will be issued
